 


109 HR 3273 IH: To amend the Internal Revenue Code of 1986 to allow a deduction for flexible fuel vehicles.
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3273 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mr. Saxton (for himself and Mr. Gerlach) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for flexible fuel vehicles. 
 
 
1.Deduction for flexible fuel vehicles 
(a)In generalParagraph (1) of section 179A(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by inserting after subparagraph (B) the following new subparagraph:  
 
(C)any qualified flexible fuel vehicle.. 
(b)Qualified flexible fuel vehicleSection 179A of such Code is amended by redesignating subsections (e) and (f) as subsections (f) and (g) and by inserting after subsection (d) the following new subsection: 
 
(e)Qualified flexible fuel vehicleFor purposes of this section— 
(1)In generalThe term qualified flexible fuel vehicle means, subject to the limitation of paragraph (3), a motor vehicle produced by an original equipment manufacturer which meets the requirements of paragraph (2) and is designed so that vehicle is propelled by an engine which can use each of the following to propel the vehicle: 
(A)Gasoline. 
(B)One or more fuels at least 85 percent of which is 1 or more of the following: methanol, ethanol, any other alcohol, or ether. 
(C)Any combination of gasoline and one or more of the fuels described in subparagraph (B). 
(2)Other requirementsA vehicle meets the requirements of this paragraph if— 
(A)the vehicle is acquired for use by the taxpayer and not for resale, and 
(B)the original use of the vehicle commences with the taxpayer. 
(3)LimitationA qualified flexible fuel vehicle shall be taken into account for purposes of this section only to the extent of the portion of the basis of such vehicle which is attributable to an engine which may use the fuels described in paragraph (1), to the storage or delivery to the engine of such fuels, or to the exhaust of gases from combustion of such fuels. 
(4)ExceptionsThe term qualified flexible fuel vehicle does not include any qualified electric vehicle (as defined in section 30(c)) or any vehicle to which subsection (a)(1)(A) applies.. 
(c)Conforming amendments 
(1)Paragraph (2) of section 179A(a) of such Code is amended by striking If a vehicle and inserting If a vehicle to which paragraph (1)(A) applies.  
(2)Paragraph (1) of section 179A(b) of such Code is amended— 
(A)in the heading for such paragraph, by inserting and qualified flexible fuel vehicles after property,  
(B)in subparagraph (A), by striking subsection (a)(1)(A) and inserting subparagraphs (A) and (C) of subsection (a)(1), and 
(C)in the heading for subparagraph (B), by inserting for qualified clean-fuel vehicle property after Phaseout.  
(d)TerminationSubsection (g) of section 179A of such Code (relating to termination), as redesignated by this section, is amended to read as follows: 
 
(g)Termination This section shall not apply to— 
(1)any qualified clean-fuel vehicle property or any qualified clean-fuel vehicle refueling property placed in service after December 31, 2006, or 
(2)any qualified flexible fuel vehicle placed in service after December 31, 2010.. 
(e)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.  
 
